IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11127
                        Conference Calendar



LARRY LEE OCHSNER,

                                         Petitioner-Appellant,

versus

LES FLEMING, Warden,

                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:01-CV-490-E
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Lee Ochsner, federal prisoner # 19267-077, appeals

from the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus petition and from the denial of his Fed. R. Civ.

P. 60(b) motion.   Ochsner argues that the factual basis of his

guilty plea to using and carrying a firearm during and in

relation to a drug-trafficking crime, 18 U.S.C. § 924(c)(1)-(2),

was insufficient in the light of Bailey.**    Ochsner argues that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Bailey v. United States, 516 U.S. 137 (1995).
                             No. 01-11127
                                  -2-

he should be allowed to bring his claim in a 28 U.S.C. § 2241

habeas petition under the “savings clause” of 28 U.S.C. § 2255.

     “[T]he savings clause of § 2255 applies to a claim (i) that

is based on a retroactively applicable Supreme Court decision

which establishes that the petitioner may have been convicted of

a nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the

petitioner’s trial, appeal, or first § 2255 motion.”     Reyes-

Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

A prior unsuccessful 28 U.S.C. § 2255 motion does not render 28

U.S.C. § 2255 inadequate or ineffective.     Tolliver v. Dobre, 211
F.3d 876, 878 (5th Cir. 2000).    The petitioner bears the burden

of affirmatively showing that the 28 U.S.C. § 2255 remedy is

inadequate or ineffective.     Pack v. Yusuff, 218 F.3d 448, 452

(5th Cir. 2000).

     The district court determined that Ochsner’s Bailey claim

was addressed on the merits in a prior 28 U.S.C. § 2255

proceeding.   Ochsner’s prior unsuccessful 28 U.S.C. § 2255 motion

does not render 28 U.S.C. § 2255 inadequate or ineffective.        See

Tolliver, 211 F.3d at 878.

     AFFIRMED.